




Exhibit 10.01


OCEANEERING INTERNATIONAL, INC. 2012 ANNUAL CASH BONUS AWARD PROGRAM




On February 24, 2012, the Compensation Committee of the Board of Directors (the
"Compensation Committee") of Oceaneering International, Inc. (the "Company")
approved the 2012 Annual Cash Bonus Award Programs (a) for Executive Officers of
the Company and (b) for all other participating employees, each under the 2010
Incentive Plan of the Company. In the case of Executive Officers, cash bonuses
are based on the level of achievement of net income for the Company in 2012
("Net Income") as compared to planned results approved by the Compensation
Committee (100% of award). In the case of all other participating employees: (a)
with respect to corporate employee participants, cash bonuses are based upon
level of achievement as compared to planned results of: (i) Net Income (80% of
award) and (ii) Individual Goals (20% of award); (b) with respect to profit
center executives, cash bonuses are based on the level of achievement as
compared to planned results of: (i) Net Income (50% of award), and (ii) goals of
the executive’s profit center (50% of award), which profit center percentage
amount is comprised of the level of achievement as compared to planned results
of the following: operating income of the profit center (70%), HSE goals (10%),
objectives for the profit center (10%), and objectives for Continuous Quality
Improvement ("CQI") (10%); and (c) for all other participating employees, based
upon the level of achievement as compared to planned results of: (i) Net Income
(25% of award), (ii) goals of the participant’s profit center (60%, which is
comprised of the same elements as for profit center executives), and (iii)
Individual Goals (15%). The Compensation Committee has discretion to award a
lower amount under the program than that amount which is otherwise determined
under the terms of the program.


[oiiexhibit10012012oii_image1.gif]






For each participant under each of these programs, the maximum cash award
achievable is an approved percentage of the participant’s annual base salary (in
US Dollars) as of January 31, 2012 or such other approved date. A participant
must be employed by the Company or a subsidiary, or a member of the Board of
Directors of the Company at the time the cash awards are approved for payment to
receive a cash award.


